COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 TEXAS DEPARTMENT OF PUBLIC                                     No. 08-13-00117-CV
 SAFETY,                                        §
                                                                    Appeal from
                        Appellant,              §
                                                                 41st District Court
 v.                                             §
                                                              of El Paso County, Texas
 MERARDO BONILLA,                               §
                                                              (TC # 2011-DCV10226)
                        Appellee.               §



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF OCTOBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Dissenting